Title: From Abigail Smith Adams to John Quincy Adams, 30 September 1815
From: Adams, Abigail Smith
To: Adams, John Quincy





Quincy Sep’br 30th 1815..


Peace with Algiers, Peace with Algiers
did peace ever make a Great Man?
Tis war that makes the Hero!
This is the Speach of the Moor in Schillers Robbers only substituting Germany for Algiers, but has not the Sentiment a foundation in the Nature of man? but good dr Tillison says, that man is not naturally the Enemy of Man,—from whence then came wars and fightings? the divines will tell us, that it is in the depraved state of man agreed. but where Shall We look for man, but in that depraved state?
But peace with Algiers if obtaind upon the terms reported, proves most powerfully, the terror which our Navy has excited, and the estimation in which it is held. my only Regret at peace with all the World is, least the Noble ardour, and spirit which has acquired so much honour, and fame for our Country Should be extinguished through inaction—
Since my last Letter, I have to acknowledg receiving the Articles sent by the Neptune for the Children, and the Linnen and Ruebric, designd for me, they are very nice, accept my thanks for them, altho knowing your circumscribed Sallery, and the expenses you must incur, it hurts me to accept them. Captain Tracy has delivered the Cloth, and knives and forks. I pray you to Send the Bill of their cost, that they may be credited to you.
Your Letter of June 31, I received a few days since. I wish it had arrived earlier, for I would as far as it lay with me, have prevented, for the reasons you have given; the appointment which I presume, has now taken place. knowing that the place was offerd to William, and his declineing to accept it. upon Johns application, I did write a Letter to mr Rush, in his favour, which I presume would have had very little effect, if it had not been preceeded, or followd, by Letters from persons of much more consequence. Govr. Tompkins and the judges and Some of the Bar in Nyork—all concured to recommend him, as a young man, of correct morals, steady habits, and promising tallents, which is more than I Said, altho I have no reason to doubt the justness of the Character. Still if I had known your objections, I Should have respected him, and dissuaded him from the pursuit, I learn he has another object in view—the obtaining Some property belonging to his Father
I hope and believe, that you will not meet with difficulties, Such as you have had to encounter,—You have been so delicately situated—so connected, that I have never ventured to ask a question or give an opinion—it was a Subject which greatly disstrest Your Sister, altho She died ignorant of a connection, which under different circumstances She might have felt happy in—The debt owing to you, previous to those, since contacted, gave her great pain, and She more than once lamented that you did not take a tract of Land, which has, since it was offerd you; risen in value much beyond the interest of the money. The state belonging to Justice, is every day rising in value. the Land is said to be very fine and the country becomeing very popular. if you could now get Land Sit off to you; I should advise you not to neglect it—
I have written my Mind to John, and given him all the advice I thought might be of use to him. Mr Everett, was appointed to Holland—and has arrived there.
Your Letter december 30th 1813 from St Petersburgh reachd me with one from mrs Adams and mrs Smith through what channel, I know not, probably lay in mr Bayard Frank through that period—your Letter of May 7th No 72 from Paris Came Safe
I was delighted with the picture you drew of the Marquis Le Fayette and Family, and I hope notwithstanding the calamities, which his Country is now Suffering; that he may yet See good days in proportion, as he has experienced evil.
The final fate, and destination of Napolean appear to interest our Politicians much, and while many rejoice that he did not Seek for an assylum here in America, others would have rejoiced to have had him with us, such a Bone of contention.
King Joseph is here, and I presume may rest in quiet here, if he chooses.
I cannot hear too often from you. I am Solicitious for you, both upon your publick and private account.
Upon the 23 of this Month we experienced a calamity novel to us in this part of the World, a Hurricane which lasted four hours; tearing up trees of a monstrous Seize by the roots, chimnies blown down, houses unroofd, fences destroyd houses and Barns blown down, not a single habitation but experienced more or less injury; we lost Fruit trees, and Forest Trees, Some out buildings and fences, glass windows &c but no essential damage to the House—our house of worship was partly unroofd. the shiping at the wharves in Boston were all more or less injured Some Sank, others Stove to pieces against each other. In Providence the Sea rose 12 and 15 foot, laying waist waste all before it. Some lives lost and the damage sustaind is estimated at more than a Million and half of dollars—it was in the day time, from about nine till one oclock—winds at south, south west.
thank God, no lives were lost here. Those fine Trees in Boston Mall were Torn up by the Roots. Building may be repaired, or new Built, but the loss of Trees, more particularly fruit Trees, cannot be renewed, but by a lapse of years—
I do not think I shall have the time to write by this opportunity to the children—my Love to them, my correspondence increases with years, as my family branch out—
I have this day a Letter from mrs Smith at N york who was well, and from Caroline de Wint who is in daily expectation of becomeing a mother.
I am most tenderly / Your affectionat Mother


Abigail Adams




